DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-12, 14-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reference Xiao separately teaches to identify errant patch content of a coded point cloud to be smoothed, and the use of per-pixel motion vectors in coding the content.  Xiao, Paragraphs 173-174 and 182.  
However, Examiner could not find prior art that identifies errant visual content based on motion vectors larger than a particular threshold according to the claim language:  “selecting, by the processor, at least one geometry sample inside a patch of the geometry reconstructed cloud, the selecting being based on a comparison between a threshold value and [motion vectors] corresponding to geometry samples inside the patch such that the selected at least one geometry sample corresponds to at least one pixel having a motion vector larger than the threshold value;”  While it is known to filter motion vectors of excessive size in other contexts, Examiner did not find prior art that performed the claimed steps in the context of identifying errant patch content of a coded point cloud, and thus did not find a sufficient motivation to combine the cited art with such references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483